EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 AS ADDED BY SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form10-Q of FNCB Bancorp,Inc. (“FNCB”) for the quarter ended September 30, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”),we, Gerard A. Champi, President and Chief Executive Officer, and James M. Bone, Jr., Executive Vice President and Chief Financial Officer, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a)or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of FNCB. Date: November 4, 2016 By: /s/ Gerard A. Champi Gerard A. Champi President and Chief Executive Officer Date: November 4, 2016 By: /s/ James M. Bone, Jr. James M. Bone, Jr., CPA Executive Vice President and Chief Financial Officer
